Citation Nr: 0104366	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating, on appeal from the 
initial award of service connection for bilateral impaired 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from August 1960 to August 
1962.

This appeal is from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which awarded service connection for 
bilateral impaired hearing, effective from the December 1989 
date of the claim.  The claim was in appellate status and on 
remand from the Board of Veterans' Appeals (Board) when the 
veteran established entitlement to service connection.  The 
grant of service connection disposed of the issue on appeal, 
entitlement to service connection, and a new notice of 
disagreement (NOD) initiated the instant appeal from the 
initial disability rating.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

Review of an appeal from an initial disability rating 
requires consideration of "staging" the rating, with 
different ratings for different parts of the time under 
review if indicated by the facts found.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Appellate review for 
potential staging of the rating begins with the evidence 
contemporaneous with the claim that gave rise to the 
effective date of service connection; in this case, 
approximately December 1989.


FINDINGS OF FACT

1.  VA audiological examination in January 2000 revealed 
Level IV hearing in the right ear and Level II hearing in the 
left ear.

2.  No audiological data from between the December 6, 1989, 
effective date of service connection and the present shows 
less average puretone threshold or speech discrimination in 
either ear than was found on VA examination in January 2000.



CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
impaired hearing are not met for any period from the 
effective date of service connection to the present.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In December 1989, the veteran initiated a claim for service 
connection for bilateral impaired hearing disability.  In May 
1999, the RO granted service connection for bilateral 
impaired hearing.  The RO determined that December 6, 1989, 
was the date of the claim and correspondingly the effective 
date of service connection.  Upon review of all of the 
evidence of record, the RO found the bilateral impaired 
hearing to be noncompensably disabling and assigned an 
initial rating of zero percent.

The veteran has had multiple private and VA audiometry 
examinations.  The data were reported as puretone sensitivity 
thresholds, in decibels (dB).  Some examination reports show 
the puretone threshold average for 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz) (the sum of the thresholds at those 
frequencies divided by four).  Where the report did not show 
the result of such calculation, the result of the Board's 
calculation is stated below in brackets [].  Other averages 
in the reports are indicated.  Some examinations tested and 
reported speech discrimination, in percentage of test words 
discriminated.  Beginning with the examination done within a 
year before date of service connection, the data are as 
follows:

On private audiological examination by Audiometrics de Puerto 
Rico in June 1989, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
35
85
95
LEFT
NA
15
25
70
70

[The puretone threshold average was 57.5 dB for the right ear 
and 45 dB for the left ear.]

On private audiological examination by Audiometrics de Puerto 
Rico in July 1990, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
40
80
95
LEFT
NA
20
30
70
70

[The puretone threshold average was 58.75 dB for the right 
ear and 47.5 dB for the left ear.]

On private audiological examination by D. Hogan, Ph.D. in May 
1991, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
55
80
95
LEFT
NA
15
35
65
70

[The puretone threshold average was  51.75 dB for the right 
ear and 46.25 dB for the left ear.]

Speech audiometry revealed speech discrimination of 84 
percent in the right ear and 88 percent in the left ear, 
using the W22-1A word list.

A private audiogram of May 1996 is unreadable.

On VA authorized audiological evaluation in January 1997, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
45
70
80
LEFT
NA
20
25
50
65

The reported puretone threshold average was 53 dB for the 
right ear and 40 dB for the left ear.

Speech audiometry revealed speech discrimination of 88 
percent in the right ear and 90 percent in the left ear.

On VA authorized audiological evaluation in February 1999, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
65
95
90
LEFT
NA
20
25
75
70

The reported puretone threshold average was 68 dB for the 
right ear and 48 dB for the left ear.

Speech audiometry revealed speech discrimination of 78 
percent in the right ear and 84 percent in the left ear.

On VA audiological evaluation in January 2000, puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
65
95
90
LEFT
NA
20
25
80
80

[The reported puretone threshold average was 67.5 dB for the 
right ear and 51.25 dB for the left ear.]

Speech audiometry revealed speech discrimination of 78 
percent in the right ear and 84 percent in the left ear.

The veteran described his hearing impairment subjectively in 
October 1991 hearing testimony.  He essentially stated that 
he could hear that people are speaking, but cannot understand 
the words well.  In his June 1999 notice of disagreement, he 
essentially stated that he felt he was undercompensated for 
his hearing impairment.


II.  Analysis

The appellant has submitted evidence in support of his claim.  
Through hearings, decisions, and statement of the case, he is 
well informed of the criteria for the benefit he seeks and of 
the evidence necessary to establish entailment to a higher 
rating.  Nothing of record indicates the existence of 
additional evidence that VA must either obtain or inform the 
veteran to submit.  The numerous audiometry examinations of 
record are fully sufficient to evaluate the level of his 
hearing impairment over the time pertinent to the issue on 
appeal.  VA has no outstanding duties of notice or assistance 
in obtaining evidence to preclude reaching a decision in this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson, 12 Vet. App. 119; cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

It is not apparent whether the RO considered staged ratings.  
Before the Board may consider a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  Under the facts of this case, discussed below, there 
is no ratable change in the severity of the disability under 
consideration that will require a higher evaluation for any 
of the period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

VA published amendments to the regulations for impairment of 
auditory acuity in May 1999 that codified long-standing VA 
practice in rating hearing impairment.  These amendments did 
not affect the substantive criteria themselves.  The 
amendments explained the medical reasons for the rating 
criteria.  See 38 C.F.R. §§ 4.85-4.86 (2000).  Consequently, 
the requirement to choose between old and new rating criteria 
resulting from a change in regulations during the pendency of 
a claim does not arise in this case.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (change in regulation 
during pendency of claim requires Board to apply the version 
more beneficial to appellant's claim).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h), Table VI, Table VII (2000).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85 (2000).

The data from the January 2000 audiometry examination 
revealed a higher level of hearing impairment than was shown 
by any earlier examination.  Consequently, as no earlier data 
can support a higher rating than the January 2000 data 
supports, those data can represent the severity of the 
veteran's disability throughout the period under review given 
the facts in this case.

Table VI shows the right ear has a Roman numeral IV degree of 
hearing impairment (puretone threshold in the range 66 to 73 
dB with speech discrimination between 76 and 82 percent).  
The left hear has a Roman numeral II degree of hearing 
impairment (puretone threshold in the range 50 to 57 dB with 
speech discrimination in the range 84 to 90 percent.  
38 C.F.R. § 4.85(h), Table VI (2000).

Roman numeral IV level hearing impairment in the worse ear 
combined with Roman numeral II level hearing impairment in 
the better ear correlates with a noncompensable rating for 
bilateral hearing impairment.  38 C.F.R. § 4.85(h), Table 
VII, Diagnostic Code 6100 (2000).

The veteran's hearing has become demonstrably worse during 
the time from the effective date of service connection to the 
present, as the audiometry examinations reveal.  His report 
of subjective hearing appears consistent with the objective 
data.  However, the rate of disability compensation for 
impaired hearing is purely formulaic.  The fact of increased 
impairment is not compensable unless the amount of increase 
correlates with a compensable increment according to the 
rating tables.  The tables provide ratings for discrete but 
contiguous parts of the entire range of measurable 
impairments.  They do not provide for approximation.  
Consequently, the criteria do not permit the application of 
the rule allowing the next higher rating for disability that 
nearly approximates the criteria for the next higher rating.  
See 38 C.F.R. § 4.7 (2000).  The rating criteria do not 
permit a higher rating for bilateral impaired hearing during 
any period of the time since the December 1989 effective date 
of service connection, despite the increase in puretone 
threshold and the decrease in speech recognition during that 
time.  38 C.F.R. § 4.85(h), Table VII, Diagnostic Code 6100 
(2000).

The veteran's frustration with the unavailability of 
increased compensation for his deteriorating hearing is 
understandable.  The VA rating schedule is designed to 
"represent as far as can practicably be determined the 
average impairment in earning capacity resulting from [] 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2000).  Although the 
appellant has experienced worsening hearing, it is simply not 
of a degree that VA may compensate.


ORDER

A compensable rating from December 6, 1989, for bilateral 
hearing impairment is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

